Citation Nr: 0117338	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for ureterolithiasis 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision from 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

The veteran has disclosed other medical problems related to 
the genitourinary system, such as enlarged prostate and 
bladder irregularities.  The veteran has contended that these 
other problems are connected to his renal stone condition.  
The RO correctly points out in the September 2000 rating 
decision and October 2000 statement of the case that the 
veteran is service connected for his ureterolithiasis only.  
In order to receive compensation for his other medical 
problems the veteran must submit a new claim for service 
connection, supported by evidence that links these disorders 
with his active service. 


FINDINGS OF FACT

1.  The veteran has a current diagnosis of renal stone, 
status post removal in 1956 with recurrent stone and renal 
colic; residuals.

2.  The veteran's ureterolithiasis has been treated by an 
increase of water intake in order to pass the stones.

3.  The veteran does not suffer from frequent attacks of 
colic with infection and impairment of kidney function.
 

CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation, but not 
higher, for ureterolithiasis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); Diagnostic Code 7510.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7510 (ureterolithiasis).

 Under Diagnostic Code 7510 ureterolithiasis is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  (1) diet therapy, 
(2) drug therapy, (3) invasive or non-invasive procedures 
more than two times per year.  All ratings under Diagnostic 
Code 7510 warrant a 30 percent rating.

Under Diagnostic Code 7509 (hydronephrosis) a disability that 
results in only an occasional attack of colic, not infected 
and not requiring catheter drainage, warrants a 10 percent 
rating.  A disability that is manifested by frequent attacks 
of colic, requiring catheter drainage, is rated at 20 
percent.  A disability that results in frequent attacks of 
colic with infection (pyonephrosis), impairing kidney 
function, is rated at 30 percent.  Severe disability is rated 
as renal dysfunction.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000)

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service medical records disclose the veteran presented in 
February 1954 with a history of severe right lower quadrant 
pain associated with nausea and vomiting.  He was admitted to 
an Air Force hospital and diagnosed with pyelonephritis, 
organism unknown.  After several days he was transferred to 
another Air Force hospital for surgical observation for 
pyelonephritis.  The veteran underwent an exploratory 
cystoscopy with retrograde urogram in March 1954.  The final 
diagnosis was no disease found.

The veteran consulted a private physician in August 1955 for 
pain on urination and vomiting for two days.  Hematuria was 
diagnosed.  The veteran returned in August 1956, complaining 
of left flank pain and vomiting.  An excretory urogram showed 
calculus obstructing outflow from the left kidney.  The 
veteran had innumerable red blood cells in his urine.  In 
August 1956 the veteran was hospitalized for an acute and 
complete blockage of the left kidney.  He underwent an 
emergency ureterolithotomy to remove the calculus in the 
upper portion of his left ureter.  A VA compensation & 
pension (C&P) examination was performed in October 1956.  A 
x-ray of the abdomen was interpreted to show an incomplete 
obstruction, left ureter, level of the sacrum.

A February 1999 CT scan of the abdomen and pelvis 
demonstrated a small splenic granuloma, but the kidneys, 
pancreas and gallbladder were interpreted to be unremarkable.  
A June 1999 CT scan of the abdomen was interpreted to show at 
least one renal calculus on the left kidney and two renal 
calculi on the right kidney.  No obstructive uropathy was 
seen.  While hospitalized in June 1999 for acute abdominal 
pain, the veteran passed a kidney stone, which was confirmed 
by a surgical pathology report.  A CT scan of the abdomen 
performed in November 1999 was interpreted to show kidneys 
within normal limits.  The CT scan was compared with the scan 
done in June 1999.  Renal calculi were less identifiable, but 
according to the interpreting physician, this was probably 
technical in origin.

The veteran underwent a VA C&P examination in May 2000.  The 
medical history disclosed that the veteran had recurrent 
kidney stones and was under the care of an urologist on a 
yearly basis.  The veteran was told to drink water so that he 
could pass his kidney stones.  He has a history of urinary 
frequency, dribbling and a weak stream.  The veteran is not 
able to empty completely.  He denied a history of weight gain 
or weight loss, anorexia, cancer of the urinary tract.  The 
veteran has had cancer of the lung and his right lung was 
removed in 1999.  The veteran has a history of diabetes, 
diverticulitis and seizure disorder.  He has a history of 
renal colic and stones more than ten times.  The veteran quit 
his job due to medical problems and his kidney stones.  
Physical examination demonstrated height of 5 feet 11 inches, 
weight of 184 pounds, temperature 96, blood pressure of 
105/60.  Pulse rate was 63 and respiratory rate was 16.  
Pupils were equal and relatively reactive to light.  No 
jugular venous distention was seen.  Penis and testicles were 
normal.  Prostate was slightly enlarged with no nodules.  
Laboratory examination indicated sugar at 125 and normal 
Chemistry 7.  No kidney ultrasound biopsy was available.  
Right renal stones were indicated and a right vesica ureter 
junction stone could not be ruled out.  The diagnosis is 
renal stone, status post removal in 1956 with recurrent renal 
stone and renal colic; residual still seen.

Analysis

The Board notes initially that the competent medical evidence 
demonstrates that the veteran has a recurring problem with 
kidney stones.  This is evidenced not only by history, but 
also by hospitalization records and the recent VA 
examination.  The veteran has passed the recurring stones 
naturally, with the exception of emergent surgical 
intervention in 1956.  The veteran pointed out to the VA 
examiner in May 2000 that he was instructed to increase his 
water intake in order to pass his stones.  The veteran 
reiterates this treatment in his notice of disagreement and 
substantive appeal in which he stresses drinking a gallon or 
more of water each day.  The Board finds that this water 
"diet" fulfills the requirements of diet therapy under 
Diagnostic Code 7510, which entitles him to a 30 percent 
rating.  Under Diagnostic Code 7509 the veteran would only be 
entitled to a 10 percent rating because he has only an 
occasional attack of colic that is not infected and does not 
require catheter draining.  In order to be rated as renal 
dysfunction, the veteran would have to show symptoms that are 
greater in severity than frequent attacks of colic with 
infection and impairment of kidney function. The Board notes 
that in addition to that noted specifically above, 
application of other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4 have been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In light of the evidence 
discussed above, however, the Board concludes that the 
veteran's overall impairment associated with ureterolithiasis 
is appropriately rated at 30 percent, the maximum rating 
under Diagnostic Code 7510.  A higher rating under a 
different Diagnostic Code is not indicated.

The Board also cannot conclude that the disability picture as 
to the veteran's ureterolithiasis is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2000).  The record reflects only one recent 
hospitalization of only four days duration.  The veteran has 
submitted no evidence of marked interference with employment 
due to his kidney stones.  There is evidence he is no longer 
employed, however, it is acknowledged that this is due 
primarily to a host of other nonservice connected 
disabilities.  Neither the subjective nor the objective 
evidence would support the conclusion that the service 
connected disability produces any interference in the 
veteran's employment beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.



ORDER

Entitlement to a 30 percent evaluation, but not higher, for 
ureterolithiasis is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

